Citation Nr: 0808607	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for subdural hematoma, 
claimed as blood vessel trauma.
 
2.  Entitlement to service connection for a low back 
disorder, identified as herniation of L4-L5 discs.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to service connection for residuals of a left 
toe injury.

5.  Entitlement to an initial compensable disability 
evaluation for a cyst, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Army National 
Guard from June 1989 to May 1991 and from May 1993 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for an increased 
rating for a cyst, right shoulder; and also denied claims for 
service connection for subdural hematoma, herniated discs, a 
prostate disorder, and residuals from a left toe injury.

In the veteran's January 2005 VA Form 9 substantive appeal, 
he requested a travel Board hearing.  The record shows that 
in September 2006, prior to the scheduled hearing, the 
veteran indicated he wished to cancel this hearing.

The issue of entitlement to an initial compensable disability 
evaluation for a cyst, right shoulder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Subdural hematoma, claimed as blood vessel trauma, was 
not shown during service or within a year after service, and 
the preponderance of the competent medical evidence of record 
is against a finding that any currently diagnosed problem 
involving a subdural hematoma, (or residuals thereof), is 
related to active service
 
2.  A chronic low back disorder, including herniated lumbar 
discs, was not shown during service, and the cumulative and 
competent medical evidence does not reflect findings of a 
current chronic low back disorder identified as herniated 
lumbar discs.

3.  A prostate disorder, to include prostate cancer, was not 
shown during service or within a year after service, and the 
preponderance of the competent medical evidence of record is 
against a finding that any currently diagnosed prostate 
disorder is related to active service.

4.  A left toe injury was not shown during service, and the 
cumulative and competent medical evidence does not reflect 
any chronic disability related to residuals of a left toe 
injury.

	
CONCLUSIONS OF LAW

1.  Subdural hematoma, claimed as blood vessel trauma, was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  A back disorder, to include herniation of L4-L5 discs, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A prostate disorder, to include prostate cancer, was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

4.  A disability manifest by residuals of a left toe injury 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  It should inform the veteran of what information and 
evidence VA will seek to provide and what portion of such the 
claimant is expected to provide.  Additionally, proper notice 
should invite the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that substantially complete claims were 
received in June 2001 and August 2002.  Since then, the 
provisions of the VCAA have been fulfilled by information 
provided to the veteran in letters from the RO/AMC dated in 
October 2001, December 2002, and December 2003.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in evidence in his possession 
that would support his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Ideally, the veteran should have 
been provided such notice prior to the initial decision on 
his claims.  However, since his claims are being denied, any 
other notice requirements beyond those cited for service 
connection claims, are not applicable.  Therefore, to move 
forward with adjudication of these claims would not cause any 
prejudice to the veteran.  If there has been any deficiency 
in the notice to the veteran, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case based on the written notices provided to the 
veteran by the VA over the course of this appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as his post-service records of VA 
and private medical treatment.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.  

VA did not provide the veteran with examinations in 
connection with his claims for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on these claims.  See 38 U.S.C.A. § 5103A (d)(2) 
(West 2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  In the 
present appeal, where there is no evidence of injury or 
occurrence of the claimed disorders in service and no 
competent medical evidence which suggests that the 
disabilities in question may be associated with the veteran's 
service or with another service-connected disability, a VA 
examination is not warranted.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify (each of the four content requirements) and the 
duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   


Analysis

The veteran contends he is entitled to service connection for 
subdural hematoma, claimed as blood vessel trauma, a low back 
disorder identified as herniation of L4-L5 discs, a prostate 
disorder, and residuals of a left toe injury.  The Board has 
considered the veteran's contentions, but finds that the 
preponderance of the evidence is against each of these 
claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including prostate cancer and brain hemorrhages may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based upon the available evidence of record, the Board finds 
that service connection is not warranted for subdural 
hematoma, claimed as blood vessel trauma, a low back disorder 
identified as herniation of L4-L5 discs, a prostate disorder, 
or the residuals of a left toe injury.  Essentially each of 
these claims fails for one (or more) of the following three 
reasons: 1) the claimed disabilities and injuries were not 
shown during active service; 2) there is no competent medical 
evidence to show that the claimed disabilities developed as a 
result of any established event, injury, or disease during 
active service; or 3) there is no competent medical evidence 
showing that the veteran currently has the claimed 
disability.   (Here there is no documentation of a current 
low back disorder involving herniated discs, L4-L5 and no 
diagnosis of a disability related to residuals of a left toe 
injury.)  

Service medical records contain no complaints or findings 
indicative of any problems or injuries related to the low 
back, the left toe, the prostate, and subdural hematoma.  In 
particular, a report of periodic examination in February 1990 
showed no enlargement of the prostate.  In an August 1991 
sworn statement the veteran stated he had been in a single-
car motor vehicle accident on August 19, 1991.  He did not 
report any injuries or trauma.  The veteran indicated that he 
went to sick call the following day for headaches.  Service 
medical records contain no record of treatment for headaches 
in August 1991.  The final periodic examination of record was 
conducted in May 1994 and it shows no subjective complaint or 
clinical findings of a subdural hematoma or blood vessel 
trauma, herniated discs (or any back disorder), prostate 
cancer, or a left toe injury.

There is no competent medical evidence of record showing that 
the subdural hematoma and prostate cancer manifested to a 
compensable degree within one year of the veteran's 
separation from service; therefore, it may not be presumed 
that either of these two disorders had its onset in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In short, the four disabilities for which the veteran's 
claims service connection were not shown during service or 
within the first post-service year.

While post-service medical records do show subsequent 
treatment for two of the claimed conditions, subdural 
hematoma and prostate cancer, there is no competent medical 
evidence or opinions to establish any relationship or nexus 
between the subdural hematoma and prostate cancer, and any 
undocumented injury or disease during the veteran's active 
duty service.  As is laid out in the paragraphs below, the 
records reveal that the subdural hematoma and prostate cancer 
were not diagnosed until several years following separation 
from service.  

In a letter of correspondence dated in August 1998, Dr. A. 
noted, in part, that the veteran underwent a radical 
prostatectomy for cancer of the prostate in April 1998.  Dr. 
A. did not proffer any opinion regarding the etiology of the 
cancer.  

VA outpatient treatment records dated between January and 
February 2000, show that the veteran underwent a bur hole 
evacuation of a chronic left subdural hematoma in January 
2000, with resultant complications of deep vein thrombosis, 
left lower extremity.  Prior to the surgical evacuation, the 
veteran had reported a one-month history of headaches and 
dysphagia, and a three-week history of difficulty in finding 
words.  He also noted a two-week history of intermittent 
right upper extremity numbness and right hand tingling.  The 
veteran denied any history of falls or trauma to the head.  
These particular records also indicate that the veteran had 
previously undergone a radical retropubic prostatectomy in 
1998.  The Board notes that none of the pertinent treatment 
records suggest an etiological relationship between any 
aspect of military service and the subdural hematoma and 
prostate cancer.

While post-service evidentiary record clearly reflects 
diagnoses and treatment for the subdural hematoma and 
prostate cancer, the cumulative records show that these 
disorders first manifested several years after the veteran's 
discharge from service.  These lengthy periods without 
treatment are evidence against findings of continuity of 
symptomatology for each of the claimed disorders, and it 
weighs heavily against the claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

Moreover, no competent medical evidence has been presented to 
show a causal nexus between any aspect of military service 
and the veteran's subdural hematoma and prostate cancer.  In 
fact, the only evidence addressing a causal relationship 
between the current disabilities on appeal and the veteran's 
military service is in the form of subjective statements and 
contentions proffered by the veteran.  Yet, as the veteran is 
a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter; to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In short, without any medical evidence linking disability due 
to subdural hematoma or prostate cancer to any aspect of the 
veteran's active duty service, the claim for service 
connection must be denied.  See Hickson, supra.

Turning to the remaining two service connection claims, the 
Board finds that there is simply no medical evidence showing 
that the veteran currently has a disability involving 
herniation of the discs at L4-L5 or residuals associated with 
a left toe injury.  

The Board has noted that a November 2002 VA outpatient 
treatment record reflects that the veteran reported 
occasional back pain with strenuous activity, and a 
subjective history of slipped discs.  Another VA treatment 
record dated in May 2003 shows the veteran complained of 
intermittent upper back pain, of one and a half weeks' 
duration.  A third VA record dated in November 2003 reflects 
that the veteran complained of some upper shoulder pain 
related to strain from yard work.  Private treatment records 
also note that in November 2003 the veteran presented to the 
emergency department with a complaint of intermittent pain in 
his mid-low back radiating up along the paraspinal muscles to 
the upper thoracic region.  He stated that he had been 
working with a wheelbarrow in his yard while it was raining 
and may have injured his back.  He has had intermittent 
trouble since then.  The clinical assessment was lumbar 
strain and spasm.  These conditions have not been shown to 
have been related to an inservice injury or to any other 
aspect of the veteran's period of active duty service.  
Although a diagnosis of lumbar strain and spasm is noted in a 
November 2003 VA clinical record, the competent medical 
evidence demonstrates that this diagnosis is directly 
attributable to an injury caused by the veteran's yard work, 
and not to military service.

The Board finds it pertinent that the claims file is 
completely devoid of any medical evidence showing that the 
veteran currently has a disability involving herniated discs, 
L4-L5 or residuals of a left toe injury.  Congress has 
specifically limited entitlement to service- connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Here, there is no 
evidence that the veteran currently has any herniated lumbar 
discs, L4-L5.  Again, there are simply no medical findings 
related to a current left toe disorder or prior injury to the 
left toe.  

In the absence of medical evidence showing a current 
disability involving herniated L4-L5 discs or a chronic left 
toe disorder, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).

In sum, the preponderance of the competent evidence is 
against findings that the claimed disorders began in service.  
Manifestations of subdural hematoma and prostate cancer were 
not shown within the first post-service year and, while shown 
years later, these conditions have not been related by 
competent medical evidence to the veteran's periods of 
service.  Back problems treated years after service were 
related to intervening injury and not the veteran's period of 
service.  The medical evidence of record does not show 
currently diagnosed disabilities involving any residuals of a 
left toe injury or herniated discs.  For these reasons, 
service connection for the claimed disabilities is denied.  
The medical evidence of record is against the veteran's 
claims and the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for subdural hematoma, claimed as blood 
vessel trauma is denied.
 
Service connection for a low back disorder, identified as 
herniation of L4-L5 discs, is denied.

Service connection for a prostate disorder is denied.

Service connection for residuals of a left toe injury is 
denied


REMAND

The veteran contends that he is entitled to an initial 
compensable disability evaluation for his service-connected 
cyst, right shoulder.   

In reviewing the claims file, the Board observes that the 
veteran underwent a surgical excision of a ruptured 
epidermoid cyst in December 1991.  The RO initially assigned 
a noncompensable (0 percent) disability rating noting that 
there was no evidence of any residuals from the cyst removal.  

The Board notes that since the grant of service connection in 
July 2001, the veteran has not undergone a VA dermatology 
examination to determine what if any, residuals are 
associated with the prior cyst excision.  There otherwise are 
no medical findings in the file which show what, if any, 
residuals currently exist due to the cyst removal.  The duty 
to assist may require "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
While the Board regrets any further delay in this case, in 
light of these circumstances, the veteran must be afforded a 
VA examination for proper evaluation of his service-connected 
residuals of cyst excision.   

Prior to any examination, an attempt should be made to obtain 
copies of any outstanding records of pertinent medical 
treatment.  Additionally, as this matter is being remanded, 
the RO should take the opportunity to ensure that all duties 
to notify and assist are fulfilled.  Specifically, the 
veteran should be provided notice consistent with the recent 
decision (and pertinent included findings) issued by the 
Court in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the  information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran 
should be provided notice in accordance with the 
recent decision (and pertinent included findings) 
issued by the Court in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008). 

2.  The RO should contact the veteran and obtain 
the names and addresses of all medical care 
providers, VA and non-VA, who treated the veteran 
for residuals of the cyst, right shoulder.  After 
the veteran has signed the appropriate releases, 
any identified records of pertinent medical 
treatment should be obtained and associated with 
the claims folder.  All attempts to procure 
records should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of unsuccessful 
efforts in this regard, in order to allow the 
veteran the opportunity to obtain and submit 
those records for VA review. 

3.  The veteran should be scheduled for a VA 
dermatology examination to determine the current 
degree of impairment caused by the residuals of 
the cyst removal on the right shoulder.  All 
indicated tests and studies are to be performed.  
Prior to the examinations, the claims folder must 
be made available to the examiners performing the 
evaluation for review of the case.  A notation to 
the effect that this record review took place 
should be included in the report of the examiner.

The physician is asked to assess the current 
severity of the service-connected cyst, right 
shoulder, including any impairment, itching, 
exudation, or the presence of scars.  The 
examiner is also asked to address the following, 
with complete explanations for his opinion: 

a. Describe the scar, if any, on the right 
shoulder.  Is it superficial, or 
alternatively, does it affect underlying 
tissue or is associated with underlying soft 
tissue damage; does it affect functioning; 
is it tender or painful; and stable?

         	b) Is the scar disfiguring, and if so to 
what degree?

c) How many square inches does the scar 
cover?  Is there scar tissue in excess of 
144 square inches (the area equivalent to a 
12 inch by 12 inch square)?   

4.  The veteran must be given adequate notice of 
the date and place of any requested examination.  
A copy of all notifications, including the 
address where the notice was sent must be 
associated with the claims folder.  The veteran 
is to be advised that failure to report for a 
scheduled VA examination without good cause shown 
may have adverse effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed.  If any 
benefit sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


